REASONS FOR ALLOWANCE


Information Disclosure Statement
The Information Disclosure Statement filed 27 October 2021 contains duplicate citations with the Non-Final Rejection.  In order to avoid duplicate publication of the citation in any future patent publication, the citation has been lined through.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the laundry washing machine of independent claim 1 comprising, inter alia, a balancing ring comprising a toroidal annular housing surrounding a central axis (B) and rigidly secured to the drum and having a peripheral supporting structure configured to stably abut against a body of the drum, the toroidal annular housing comprising a first annular hemishell and a second annular hemishell, the first annular hemishell and the second annular hemishell being discrete and complementary to one another, coplanar and concentric to one another, and that are joined to one another so as to form a tubular structure defining a closed annular inner cavity, and a number of balancing masses accommodated in free movable manner inside the annular inner cavity, wherein the second annular hemishell has a frustoconical outer toroidal wall segment that is inclined relative to the center axis (B) at wherein the peripheral supporting structure juts out outwardly from the frustoconical outer toroidal wall segment of the annular housing, and wherein the second annular hemishell comprises a first straight line segment and a second straight line segment integrally formed with the first straight line segment to form a vertex, with the first straight line segment and the second straight line segment extending in a radial direction from the vertex towards the center axis, and wherein the number of balancing masses are at least partially located between the first straight line segment and the second straight line segment with respect to a direction parallel to the center axis.  Such configuration provides an novel and non-obvious configuration with numerous advantages, such as reducing minimum thickness of the toroidal wall to safely support . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711